Title: From Thomas Jefferson to Thomas Mann Randolph, Jr., 31 March 1793
From: Jefferson, Thomas
To: Randolph, Thomas Mann, Jr.



Dear Sir
Philadelphia Mar. 31. 1793.

I wrote to my daughter on the 24th. since which Maria has received yours of the 13th. Some cold nights lately make us fear for the fruit in Virginia. We have nothing remarkeable from abroad but what you will see in Freneau’s paper. Fenno’s will go to you through Mr. Madison. Private letters strengthen the idea of a civil war in England, and of a very general war through Europe. I am in hopes that the first step of France will be to open her colonies to our commerce freely. This with the situation of Europe must ensure a great price for our wheat for years to come. The present price here is 120 cents, and there being a hope that the distresses for money will begin soon to abate, we may expect the sale to become very brisk. The spring sales of wheat are so much higher than those made in the fall that I think we should submit to any degree of distress to gain the advantages of the former. My love to my dear Martha and am with greatest attachment Dear Sir your’s affectionately

Th: Jefferson

